

116 S3004 IS: Greater Leadership Overseas for the Benefit of Equality Act of 2019
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3004IN THE SENATE OF THE UNITED STATESDecember 10, 2019Mr. Markey (for himself, Mrs. Shaheen, Mr. Merkley, Ms. Baldwin, Ms. Klobuchar, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo protect human rights and enhance opportunities for LGBTI people around the world, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Greater Leadership Overseas for the Benefit of Equality Act of 2019 or the GLOBE Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Documenting and responding to bias-motivated violence against LGBTI people abroad.Sec. 5. Sanctions on individuals responsible for violations of human rights against LGBTI people.Sec. 6. Combating international criminalization of LGBTI status, expression, or conduct.Sec. 7. Foreign assistance to protect human rights of LGBTI people.Sec. 8. Global health inclusivity.Sec. 9. Immigration reform.Sec. 10. Engaging international organizations in the fight against LGBTI discrimination.Sec. 11. Representing the rights of United States LGBTI citizens deployed to diplomatic and
			 consular posts.
 2.FindingsCongress finds the following: (1)The norms of good governance, human rights protections, and the rule of law have been violated unconscionably with respect to lesbian, gay, bisexual, transgender, and intersex (LGBTI) peoples in an overwhelming majority of countries around the world, where LGBTI people face violence, hatred, bigotry, and discrimination because of who they are and who they love.
 (2)In at least 68 countries, or almost 40 percent of the world, same-sex relations and relationships are criminalized. Many countries also criminalize or otherwise prohibit cross-dressing and gender-affirming treatments for transgender individuals.
 (3)The World Bank has begun to measure the macro-economic costs of criminal laws targeting LGBTI individuals through lost productivity, detrimental health outcomes and violence, as a step toward mitigating those costs.
 (4)Violence and discrimination based on sexual orientation and gender identity are documented in the Department of State’s annual Country Human Rights Reports to Congress, which show a clear pattern of human rights violations, including murder, rape, torture, death threats, extortion, and imprisonment, in every region of the world based on sexual orientation and gender identity. In many instances police, prison, military, and civilian government authorities have been directly complicit in abuses aimed at LGBTI citizens.
 (5)As documented by the Department of State, LGBTI individuals are subjected in many countries to capricious imprisonment, loss of employment, housing, access to health care, and societal stigma and discrimination. LGBTI-specific restrictions on basic freedoms of assembly, press, and speech exist in every region of the world.
 (6)Targeted sanctions are an important tool to push for accountability for violations of the human rights of LGBTI people.
 (7)Anti-LGBTI laws and discrimination pose significant risks for LGBTI youth who reveal their sexual identity to their family or community and often face rejection, homelessness, and limited educational and economic opportunities. These factors contribute to increased risks of substance abuse, suicide, and HIV infection among LGBTI youth.
 (8)Anti-LGBTI laws also increase global health risks. Studies have shown that when LGBTI people, especially LGBTI youth, face discrimination, they are less likely to seek HIV testing, prevention, and treatment services.
 (9)Because they face tremendous discrimination in the formal labor sector, many sex workers are also LGBTI individuals, and many sex-worker-led programs and clinics serve the LGBTI community with safe, non-stigmatizing, medical and social care. USAID has also referred to sex workers as a most-at-risk population. The anti-prostitution loyalty oath that health care providers receiving United States assistance must take isolates sex-worker-led and serving groups from programs and reinforces stigma, undermining both the global AIDS response and human rights. In 2013, the Supreme Court held that this requirement is unconstitutional as it applies to United States nongovernmental organizations and their foreign affiliates.
 (10)According to the Trans Murder Monitoring Project, which monitors homicides of transgender individuals, there were at least 369 cases of reported killings of transgender and gender-diverse people between October 2017 and September 2018, which represents an increase compared to previous years.
 (11)In many countries, intersex individuals experience prejudice and discrimination because their bodies do not conform to general expectations about sex and gender. Because of these expectations, medically unnecessary interventions are often performed in infancy without the consent or approval of intersex individuals and in violation of international human rights standards.
 (12)Asylum and refugee protection are critical last-resort protections for LGBTI individuals, but those who seek such protections face ostracization and abuse in refugee camps and detention facilities. They are frequently targeted for violence, including sexual assault, in refugee camps and in immigration detention. LGBTI individuals may be segregated against their will for long periods in solitary confinement, in an effort to protect them from such violence, but prolonged solitary confinement itself represents an additional form of abuse that is profoundly damaging to the social and psychological well-being of any individual.
 (13)In December 2011, President Barack Obama directed all Federal foreign affairs agencies to ensure that their diplomatic, humanitarian, health and foreign assistance programs take into account the needs of marginalized LGBTI communities and persons.
 (14)In 2015, the Department of State established the position of Special Envoy for the Human Rights of LGBTI Persons.
 (15)The use of United States diplomatic tools, including the Department of State’s exchange and speaker programs, to address the human rights needs of marginalized communities has helped inform public debates in many countries regarding the protective responsibilities of any democratic government.
 (16)Engaging multilateral fora and international institutions is critical to impacting global norms and to broadening global commitments to fairer standards for the treatment of all people, including LGBTI. The United States must remain a leader in the United Nations system and has a vested interest in the success of that multilateral engagement.
 (17)Ongoing United States participation in the Equal Rights Coalition, which is a new intergovernmental coalition of more than 40 governments and leading civil society organizations that work together to protect the human rights of LGBTI people around the world, remains vital to international efforts to respond to violence and impunity.
 (18)Those who represent the United States abroad, including our diplomats, development specialists and military, should reflect the diversity of our country and honor America’s call to equality, including through proud and open service abroad by LGBTI Americans and those living with HIV.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesExcept as provided in section 5, the term appropriate congressional committees means—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on the Judiciary of the Senate;
 (C)the Committee on Appropriations of the Senate; (D)the Committee on Foreign Affairs of the House of Representatives;
 (E)the Committee on the Judiciary of the House of Representatives; and (F)the Committee on Appropriations of the House of Representatives.
 (2)LGBTIThe term LGBTI means lesbian, gay, bisexual, transgender, or intersex. (3)Member of a vulnerable groupThe term member of a vulnerable group means an alien who—
 (A)is younger than 21 years of age or older than 60 years of age; (B)is pregnant;
 (C)identifies as lesbian, gay, bisexual, transgender, or intersex; (D)is victim or witness of a crime;
 (E)has filed a nonfrivolous civil rights claim in a Federal or State court; (F)has a serious mental or physical illness or disability;
 (G)has been determined by an asylum officer in an interview conducted under section 235(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(B)) to have a credible fear of persecution; or
 (H)has been determined by an immigration judge or by the Secretary of Homeland Security to be experiencing severe trauma or to be a survivor of torture or gender-based violence, based on information obtained during intake, from the alien’s attorney or legal service provider, or through credible self-reporting.
				4.Documenting and responding to bias-motivated violence against LGBTI people abroad
 (a)Information To include in annual country reports on human rights practicesThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— (1)in section 116(d) (22 U.S.C. 2151n(d))—
 (A)in paragraph (11)(C), by striking and at the end; (B)in paragraph (12)(C)(ii), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (13)wherever applicable, violence or discrimination that affects fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly of an individual in foreign countries that is based on actual or perceived sexual orientation, gender identity, or sex characteristics.; and
 (2)in section 502B(b) (22 U.S.C. 2304(b)), by inserting after the ninth sentence the following: Wherever applicable, such report shall also include information regarding violence or discrimination that affects the fundamental freedoms, including widespread or systematic violation of the freedoms of expression, association, or assembly of an individual in foreign countries that is based on actual or perceived sexual orientation, gender identity, or sex characteristics..
				(b)Review at diplomatic and consular posts
 (1)In generalIn preparing the annual country reports on human rights practices required under section 116 or 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n and 2304), as amended by subsection (a), the Secretary of State shall obtain information from each diplomatic and consular post with respect to—
 (A)incidents of violence against LGBTI people in the country in which such post is located; (B)an analysis of the factors enabling or aggravating such incidents, such as government policy, societal pressure, or external actors; and
 (C)the response, whether public or private, of the personnel of such post with respect to such incidents.
 (2)Addressing bias-motivated violenceThe Secretary shall include, in the annual strategic plans of the regional bureaus, concrete diplomatic strategies, programs, and policies to address bias-motivated violence using information obtained pursuant to paragraph (1), such as programs to build capacity among civil society or governmental entities to document, investigate, and prosecute instances of such violence and provide support to victims of such violence.
				(c)Interagency group
 (1)EstablishmentThere is established an interagency group on responses to urgent threats to LGBTI people in foreign countries (referred to in this subsection as the interagency group), which shall be chaired by the Secretary of State and shall include the Secretary of Defense, the Secretary of the Treasury, the Administrator of the United States Agency for International Development, the Attorney General, and the head of each other Federal department or agency the President determines is relevant to the duties of the interagency group.
 (2)DutiesThe duties of the interagency group shall be— (A)to coordinate the responses of each participating agency with respect to threats directed towards LGBTI populations in other countries;
 (B)to develop longer-term approaches to policy developments and incidents negatively impacting the LGBTI populations in specific countries;
 (C)to advise the President on the designation of foreign persons for sanctions pursuant to section 5; (D)to identify United States laws and policies, at the Federal, State, and local levels, that affirm the equality of LGBTI persons; and
 (E)to use such identified laws and policies to develop diplomatic strategies to share the expertise obtained from the implementation of such laws and policies with appropriate officials of countries where LGBTI persons do not enjoy equal protection under the law.
					(d)Special envoy for the human rights of LGBTI peoples
 (1)EstablishmentThe Secretary of State shall establish, in the Bureau of Democracy, Human Rights, and Labor of the Department of State a permanent Special Envoy for the Human Rights of LGBTI Peoples (referred to in this subsection as the Special Envoy), who shall be appointed by the President. The Special Envoy shall report directly to the Assistant Secretary for Democracy, Human Rights, and Labor.
 (2)PurposeThe Special Envoy shall direct efforts of the United States Government relating to United States foreign policy, as directed by the Secretary, regarding human rights abuses against LGBTI people and communities internationally and the advancement of human rights for LGBTI people, and shall represent the United States internationally in bilateral and multilateral engagement on such matters.
				(3)Duties
 (A)In generalThe Special Envoy— (i)shall serve as the principal advisor to the Secretary of State regarding human rights for LGBTI people internationally;
 (ii)notwithstanding any other provision of law, shall direct activities, policies, programs, and funding relating to the human rights of LGBTI people and the advancement of LGBTI equality initiatives internationally, for all bureaus and offices of the Department of State and shall lead the coordination of relevant international programs for all other Federal agencies relating to such matters;
 (iii)shall represent the United States in diplomatic matters relevant to the human rights of LGBTI people, including criminalization, discrimination, and violence against LGBTI people internationally;
 (iv)shall direct, as appropriate, United States Government resources to respond to needs for protection, integration, resettlement, and empowerment of LGBTI people in United States Government policies and international programs, including to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (v)shall design, support, and implement activities regarding support, education, resettlement, and empowerment of LGBTI people internationally, including for the prevention and response to criminalization, discrimination, and violence against LGBTI people internationally;
 (vi)shall lead interagency coordination between the foreign policy priorities related to the human rights of LGBTI people and the development assistance priorities of the LGBTI Coordinator of the United States Agency for International Development;
 (vii)shall conduct regular consultation with nongovernmental organizations working to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally;
 (viii)shall ensure that programs, projects, and activities of the Department of State and the United States Agency for International Development designed to prevent and respond to criminalization, discrimination, and violence against LGBTI people internationally are subject to rigorous monitoring and evaluation, and that there is a uniform set of indicators and standards for such monitoring and evaluation that is used across international programs in Federal agencies; and
 (ix)is authorized to represent the United States in bilateral and multilateral fora on matters relevant to the human rights of LGBTI people internationally, including criminalization, discrimination, and violence against LGBTI people internationally.
 (e)Training at international law enforcement academiesThe President shall ensure that any international law enforcement academy supported by United States assistance shall provide training with respect to the rights of LGBTI people, including through specialized courses highlighting best practices in the documentation, investigation and prosecution of bias-motivated hate crimes targeting persons based on actual or perceived sexual orientation, gender identity, or sex characteristics.
			5.Sanctions on individuals responsible for violations of human rights against LGBTI people
 (a)In generalNot later than 180 days after the date of the enactment of this Act and biannually thereafter, the President shall submit a list to the appropriate congressional committees that identifies each foreign person who the President determines, based on credible information, including information obtained by other countries or by nongovernmental organizations that monitor violations of human rights—
 (1)is responsible for or complicit in, with respect to persons based on actual or perceived sexual orientation, gender identity, or sex characteristics—
 (A)cruel, inhuman, or degrading treatment or punishment; (B)prolonged detention without charges and trial;
 (C)causing the disappearance of such persons by the abduction and clandestine detention of such persons; or
 (D)other flagrant denial of the right to life, liberty, or the security of such persons; (2)acted as an agent of or on behalf of a foreign person in a matter relating to an activity described in paragraph (1); or
 (3)is responsible for or complicit in inciting a foreign person to engage in an activity described in paragraph (1).
				(b)Form; updates; removal
 (1)FormThe list required under subsection (a) shall be submitted in unclassified form and published in the Federal Register without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States, except that the President may include a foreign person in a classified, unpublished annex to such list if the President—
 (A)determines that— (i)it is vital for the national security interests of the United States to do so; and
 (ii)the use of such annex, and the inclusion of such person in such annex, would not undermine the overall purpose of this section to publicly identify foreign persons engaging in the conduct described in subsection (a) in order to increase accountability for such conduct; and
 (B)not later than 15 days before including such person in a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including or continuing to include each foreign person in such annex despite the existence of any publicly available credible information indicating that each such foreign person engaged in an activity described in subsection (a).
 (2)UpdatesThe President shall transmit to the appropriate congressional committees an update of the list required by subsection (a) as new information becomes available.
 (3)RemovalA foreign person may be removed from the list required under subsection (a) if the President determines and reports to the appropriate congressional committees not later than 15 days before the removal of such person from such list that—
 (A)credible information exists that such person did not engage in the activity for which the person was included in such list;
 (B)such person has been prosecuted appropriately for the activity in which such person engaged; or (C)such person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activities in which such person engaged, and has credibly committed to not engage in an activity described in subsection (a).
 (c)Public submission of informationThe President shall issue public guidance, including through United States diplomatic and consular posts, setting forth the manner by which the names of foreign persons that may meet the criteria to be included on the list required under subsection (a) may be submitted to the Department of State for evaluation.
			(d)Requests from Chair and Ranking Member of appropriate congressional committees
 (1)Consideration of informationIn addition to the guidance issued pursuant to subsection (c), the President shall also consider information provided by the Chair or Ranking Member of each of the appropriate congressional committees in determining whether to include a foreign person in the list required under subsection (a).
 (2)RequestsNot later than 120 days after receiving a written request from the Chair or Ranking Member of one of the appropriate congressional committees with respect to whether a foreign person meets the criteria for being included in the list required under subsection (a), the President shall submit a response to such Chair or Ranking Member, as the case may be, with respect to the President’s determination relating to such foreign person.
 (3)RemovalIf the President removes a foreign person who had been included in the list required under subsection (a) pursuant to a request under paragraph (2), the President shall provide to the relevant Chair or Ranking Member of one of the appropriate congressional committees any information that contributed to such decision.
 (4)FormThe President may submit a response required under paragraph (2) or (3) in classified form if the President determines that such form is necessary to protect the national security interests of the United States.
				(e)Inadmissibility of certain individuals
 (1)Ineligibility for visas and admission to the united statesA foreign person included on the list required under subsection (a) is— (A)inadmissible to the United States;
 (B)ineligible to receive a visa or other documentation to enter the United States; and (C)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
					(2)Current visas revoked
 (A)In generalThe issuing consular officer or the Secretary of State (or a designee of the Secretary of State), in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), shall revoke any visa or other entry documentation issued to a foreign person included on the list required under subsection (a) regardless of when the visa or other entry documentation is issued.
 (B)Effect of revocationA revocation under subparagraph (A) shall— (i)take effect immediately; and
 (ii)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession.
 (C)RulemakingNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall prescribe such regulations as are necessary to carry out this subsection.
 (D)Exception to comply with international obligationsSanctions under this subsection shall not apply with respect to a foreign person if admitting or paroling such person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success, June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (3)Sense of congress with respect to additional sanctionsIt is the sense of Congress that the President should impose additional targeted sanctions with respect to foreign persons included on the list required under subsection (a) to push for accountability for flagrant denials of the right to life, liberty, or the security of the person, through the use of designations and targeted sanctions provided for such conduct under other existing authorities.
				(4)Waivers in the interest of national security
 (A)In generalThe President may waive the application of paragraph (1) or (2) with respect to a foreign person included on the list required under subsection (a) if the President determines and submits to the appropriate congressional committees notice and justification that such a waiver—
 (i)is necessary to permit the United States to comply with the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed June 26, 1947, and entered into force November 21, 1947, or other applicable international obligations of the United States; or
 (ii)is in the national security interests of the United States. (B)Timing of certain waiversA waiver pursuant to a determination under subparagraph (A)(ii) shall be submitted not later than 15 days before the granting of such waiver.
 (f)Report to CongressNot later than 1 year after the date of the enactment of this Act and annually thereafter, the President, acting through the Secretary of State, shall submit a report to the appropriate congressional committees that describes—
 (1)the actions taken to carry out this section, including— (A)the number of foreign persons added to or removed from the list required under subsection (a) during the year preceding each such report, the dates on which such persons were so added or removed, and the reasons for so adding or removing such persons; and
 (B)an analysis that compares increases or decreases in the number of such persons added or removed year-over-year and the reasons for such actions; and
 (2)any efforts by the President to coordinate with the governments of other countries, as appropriate, to impose sanctions that are similar to the sanctions imposed under this section.
 (g)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Armed Services of the Senate; (B)the Committee on Foreign Relations of the Senate;
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate; (D)the Committee on the Judiciary of the Senate;
 (E)the Committee on Armed Services of the House of Representatives; (F)the Committee on Foreign Affairs of the House of Representatives;
 (G)the Committee on Homeland Security of the House of Representatives; and (H)the Committee on the Judiciary of the House of Representatives.
 (2)Foreign personThe term foreign person has the meaning given such term in section 595.304 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 (3)PersonThe term person has the meaning given such term in section 591.308 of title 31, Code of Federal Regulations (as in effect on the day before the date of the enactment of this Act).
 (h)Exclusion for persecution of LGBTI individualsSection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the following:
				
 (J)Human rights violatorsAny alien who, while serving as an official of a foreign government, was responsible for, or directly carried out, serious violations of the human rights of LGBTI individuals or targeting LGBTI people, is inadmissible..
			6.Combating international criminalization of LGBTI status, expression, or conduct
 (a)Annual strategic reviewThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development during the course of annual strategic planning, shall include an examination of—
 (1)the progress made in countries around the world toward the decriminalization of the status, expression, and conduct of LGBTI individuals;
 (2)the obstacles that remain toward achieving such decriminalization; and
 (3)the strategies available to the Department and the Agency to address such obstacles.
 (b)ElementsThe examination described in subsection (a) shall include— (1)the full range of criminal and civil laws of other countries that disproportionately impact communities of LGBTI individuals or apply with respect to the conduct of LGBTI individuals; and
 (2)in consultation with the Attorney General, a list of countries in each geographic region with respect to which—
 (A)the Attorney General, acting through the Office of Overseas Prosecutorial Development Assistance and Training of the Department of Justice, shall prioritize programs seeking—
 (i)to decriminalize the status, expression, and conduct of LGBTI individuals; (ii)to monitor the trials of those prosecuted because of such status, expression, or conduct; and
 (iii)to reform related laws having a discriminatory impact on LGBTI individuals; and (B)applicable speaker or exchange programs sponsored by the United States Government could bring together civil society and governmental leaders—
 (i)to promote the recognition of LGBTI rights through educational exchanges in the United States; and
 (ii)to support better understanding of the role that governments and civil societies mutually play in assurance of equal treatment of LGBTI populations in other countries.
						7.Foreign assistance to protect human rights of LGBTI people
			(a)Global Equality Fund
 (1)In generalThe Secretary of State shall establish a fund, which shall be known as the Global Equality Fund and shall be managed by the Assistant Secretary of the Bureau of Democracy, Human Rights, and Labor.
				(2)Funding sources
 (A)In generalThe Global Equality Fund shall consist of such sums as may be appropriated to provide grants, emergency assistance, and technical assistance to eligible civil society organizations and human rights defenders working to advance and protect human rights for all including LGBTI persons, by seeking to achieve the goals set forth in paragraph (3).
 (B)ContributionsThe Secretary may accept financial and technical contributions to the Global Equality Fund from corporations, bilateral donors, foundations, nongovernmental organizations, and other entities supporting the goals set forth in paragraph (3).
 (3)GoalsThe goals set forth in this paragraph are— (A)ensuring the freedoms of assembly, association, and expression;
 (B)protecting persons or groups against the threat of violence, including medically unnecessary interventions performed on intersex infants;
 (C)advocating against laws that criminalize LGBTI status, expression, or conduct or discriminate against individuals on the basis of sexual orientation, gender identity, or sex characteristics;
 (D)ending explicit and implicit forms of discrimination in the workplace, housing, education, and other public institutions or services; and
 (E)building community awareness and support for the human rights of LGBTI persons. (4)PrioritizationIn providing assistance through the Global Equality Fund, the Secretary shall ensure due consideration and appropriate prioritization of assistance to groups that have historically been excluded from programs undertaken to achieve the goals set forth in paragraph (3).
				(b)LGBTI Global Development Partnership
 (1)In generalThe Administrator of the United States Agency for International Development, in consultation with the Secretary of State, shall establish a partnership, which shall be known as the LGBTI Global Development Partnership, to leverage the financial and technical contributions of corporations, bilateral donors, foundations, nongovernmental organizations, and universities to support the human rights and development of LGBTI persons around the world by supporting programs, projects, and activities for the purposes set forth in paragraph (2).
 (2)PurposesThe purposes set forth in this paragraph are— (A)strengthening the capacity of LGBTI leaders and civil society organizations;
 (B)training LGBTI leaders to effectively participate in democratic processes and lead civil institutions;
 (C)conducting research to inform national, regional, or global policies and programs; and (D)promoting economic empowerment through enhanced LGBTI entrepreneurship and business development.
 (c)ConsultationIn coordinating programs, projects, and activities through the Global Equality Fund or the Global Development Partnership, the Secretary of State shall consult, as appropriate, with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies.
 (d)ReportThe Secretary of State shall submit an annual report to the appropriate congressional committees that describes the work of, successes obtained, and challenges faced by, the Global Equality Fund and the LGBTI Global Development Partnership established pursuant to this section.
			(e)Limitation on assistance relating to equal access
 (1)In generalNone of the amounts authorized to be appropriated or otherwise made available to provide United States assistance for any humanitarian, development, or global health programs may be made available to any contractor, grantee, or implementing partner, unless such recipient—
 (A)ensures that the program, project, or activity funded by such amounts are made available to all elements of the population, except to the extent that such program, project, or activity targets a population because of the higher assessed risk of negative outcomes among such populations;
 (B)undertakes to make every reasonable effort to ensure that each subcontractor or subgrantee of such recipient complies with the requirement under subparagraph (A); and
 (C)agrees to return all amounts awarded or otherwise provided by the United States, including such additional penalties as the Secretary of State may determine to be appropriate, if the recipient does not comply with the requirement under subparagraph (A).
 (2)Quarterly reportThe Secretary of State shall submit a quarterly report to the appropriate congressional committees that describes the methods by which the Department of State monitors compliance with the requirement under paragraph (1)(A).
				8.Global health inclusivity
 (a)In generalThe Coordinator of United States Government Activities to Combat HIV/AIDS Globally (referred to in this section as the Coordinator) shall—
 (1)develop mechanisms to ensure that the implementation of the President’s Emergency Plan for AIDS Relief (PEPFAR) equitably serves LGBTI people in accordance with the goals described in section 7(e), including by requiring all partner entities receiving assistance through PEPFAR to receive training on the health needs of and human rights standards relating to LGBTI people; and
 (2)promptly notify Congress of any obstacles encountered by a foreign government or contractor, grantee, or implementing partner in the effort to equitably implement PEPFAR as described in such section, including any remedial steps taken by the Coordinator to overcome such obstacles.
 (b)Report on international prosecutions for sex work or consensual sexual activityNot later than 180 days after the date of the enactment of this Act, the Coordinator shall submit a report to the appropriate congressional committees that describes the manner in which commodities, such as condoms, provided by programs, projects, or activities funded through PEPFAR or other sources of United States assistance have been used as evidence to arrest, detain, or prosecute individuals in other countries in order to enforce domestic laws criminalizing sex work or consensual sexual activity.
 (c)Report on HIV/AIDS-Related index testingNot later than 180 days after the date of the enactment of this Act, the Coordinator shall submit a report to the appropriate congressional committees that describes the impact of partner notification services and index testing on treatment adherence, intimate partner violence, and exposure to the criminal justice system for key populations, including LGBTI people and sex workers, using qualitative and quantitative data.
			(d)Removing limitations on eligibility for foreign assistance
 (1)Conforming amendments to TVPRA authorizationSection 113 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7110) is amended— (A)by striking subsection (g); and
 (B)by redesignating subsections (h) and (i) as subsections (g) and (h), respectively. (2)Conforming amendments to PEPFAR authorizationSection 301 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631) is amended—
 (A)by striking subsections (d) through (f); and (B)by redesignating subsection (g) as subsection (d).
 (3)Conforming amendments to the allocation of funds by the global AIDS coordinatorSection 403(a) of such Act (22 U.S.C. 7673(a)) is amended— (A)in paragraph (1)—
 (i)by striking shall— and all that follows through (A) provide and inserting shall provide; (ii)by striking ; and and inserting a period; and
 (iii)by striking subparagraph (B); and (B)in paragraph (2)—
 (i)by striking Prevention strategy.— and all that follows through In carrying out paragraph (1) and inserting Prevention strategy.—In carrying out paragraph (1); and (ii)by striking subparagraph (B).
						9.Immigration reform
 (a)Permanent partnersSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended— (1)in paragraph (35), by inserting includes any permanent partner, but before does not include; and
 (2)by adding at the end the following:  (53)The term marriage includes a permanent partnership.
 (54)The term permanent partner means an individual who is 18 years of age or older and— (A)is in a committed, intimate relationship with another individual who is 18 years of age or older, in which both parties intend a lifelong commitment;
 (B)is financially interdependent with the other individual; (C)is not married to anyone other than the other individual;
 (D)is a national of or, in the case of a person having no nationality, last habitually resided in a country that prohibits marriage between the individuals; and
 (E)is not a first-, second-, or third-degree blood relation of the other individual. (55)The term permanent partnership means the relationship that exists between 2 permanent partners..
				(b)Refugees and asylum seekers
 (1)LGBTI Social GroupSection 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)) is amended by adding at the end the following: For purposes of determinations under this Act, a person who has been persecuted on the basis of sexual orientation or gender identity shall be deemed to have been persecuted on account of membership in a particular social group and a person who has a well founded fear of persecution on the basis of sexual orientation or gender identity shall be deemed to have a well founded fear of persecution on account of membership in a particular social group..
 (2)ReportSection 103(e)(2) of such Act (8 U.S.C. 1103(e)(2)) is amended— (A)by striking on the number and inserting the following: “regarding—
						
 (A)the number; and (B)by striking the period at the end and inserting the following: “; and
						
 (B)the total number of applications for asylum and refugee status received that are, in whole or in part, based on persecution or a well founded fear of persecution on account of sexual orientation or gender identity, and the rate of approval administratively of such applications..
					(3)Asylum filing deadline repeal
 (A)In generalSection 208(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1158(a)(2)) is amended— (i)by striking subparagraph (B);
 (ii)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D); (iii)in subparagraph (B), as redesignated, by striking subparagraph (D) and inserting subparagraph (C);
 (iv)by amending subparagraph (C), as redesignated, to read as follows:  (C)Changed circumstancesNotwithstanding subparagraph (B), an application for asylum of an alien may be considered if the alien demonstrates to the satisfaction of the Attorney General the existence of changed circumstances which materially affect the applicant's eligibility for asylum.; and
 (v)in subparagraph (D), as redesignated, by striking Subparagraphs (A) and (B) and inserting Subparagraph (A). (B)ApplicationThe amendments made by subparagraph (A) shall apply to applications for asylum filed before, on, or after the date of the enactment of this Act.
					(c)Counsel
 (1)Appointment of counselSection 240(b)(4) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)(4)) is amended— (A)in subparagraph (A), by striking the comma at the end and inserting a semicolon;
 (B)in subparagraph (B), by striking Act , and and inserting Act;; (C)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (D)notwithstanding subparagraph (A), if an indigent alien requests representation, such representation shall be appointed by the court, at the expense of the Government, for such proceedings..
 (2)Right to counselSection 292 of such Act (8 U.S.C. 1362) is amended— (A)by striking In any removal and inserting the following:
						
 (a)In generalIn any removal; (B)in subsection (a), as redesignated, by striking he and inserting the person; and
 (C)by adding at the end the following:  (b)Court appointmentNotwithstanding subsection (a), if an indigent alien requests representation, such representation shall be appointed by the court, at the expense of the Government, for the proceedings described in subsection (a).
 (c)Refugee proceedingsIn an interview relating to admission under section 207, an alien shall have the privilege of being represented, at no expense to the Government, by such counsel, authorized to practice in such proceedings, as the alien shall choose..
					(d)Refugee admissions of LGBTI aliens from certain countries
 (1)In generalAliens who are nationals of or, in the case of aliens having no nationality, last habitually resided in a country that fails to protect against persecution on the basis of sexual orientation or gender identity and share common characteristics that identify them as targets of persecution on account of sexual orientation or gender identity are eligible for Priority 2 processing under the refugee resettlement priority system.
				(2)Resettlement processing
 (A)In generalIf a refugee admitted under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) discloses information to an employee or contractor of the Bureau of Population, Refugees, and Migration of the Department of State regarding the refugee’s sexual orientation or gender identity, the Secretary of State, with the refugee’s consent, shall provide such information to the appropriate national resettlement agency—
 (i)to prevent the refugee from being placed in a community in which the refugee is likely to face continued discrimination; and
 (ii)to place the refugee in a community that offers services that meet the needs of the refugee.
 (B)National resettlement agencies definedThe term national resettlement agency means an agency contracting with the Department of State to provide sponsorship and initial resettlement services to refugees entering the United States.
					(e)Training program
 (1)Training programIn order to create an environment in which an alien may safely disclose such alien’s sexual orientation or gender identity, the Secretary of Homeland Security, in consultation with the Secretary of State, shall establish a training program for staff and translators who participate in the interview process of aliens seeking asylum or status as a refugee.
 (2)Components of training programThe training program described in paragraph (1) shall include instruction regarding— (A)appropriate word choice and word usage;
 (B)creating safe spaces and facilities for LGBTI aliens; (C)confidentiality requirements; and
 (D)nondiscrimination policies. (f)Limitation on detention (1)Presumption of release (A)In generalNotwithstanding any other provision of law and except as provided in subparagraphs (B) and (C), the Secretary of Homeland Security—
 (i)may not detain an alien who is a member of a vulnerable group under any provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) pending a decision with respect to whether the alien is to be removed from the United States; and
 (ii)shall immediately release any detained alien who is a member of a vulnerable group. (B)ExceptionsThe Secretary of Homeland Security may detain, pursuant to the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), an alien who is a member of a vulnerable group if the Secretary makes a determination, using credible and individualized information, that the use of alternatives to detention will not reasonably assure the appearance of the alien at removal proceedings, or that the alien is a threat to another person or the community. A pending criminal charge against the alien may not be the sole factor to justify the detention of the alien.
 (C)RemovalIf detention is the least restrictive means of effectuating the removal from the United States of an alien who is a member of a vulnerable group, the subject of a final order of deportation or removal, and not detained under subparagraph (B), the Secretary of Homeland Security may, solely for the purpose of such removal, detain the alien for a period that is—
 (i)the shortest possible period immediately preceding the removal of the alien from the United States; and
 (ii)not more than 5 days. (2)Weekly review required (A)In generalNot less frequently than weekly, the Secretary of Homeland Security shall conduct an individualized review of an alien detained under paragraph (1)(B) to determine whether the alien should continue to be detained under such paragraph.
 (B)ReleaseNot later than 24 hours after the Secretary determines under subparagraph (A) that an alien should not be detained under paragraph (1)(B), the Secretary shall release the alien.
					(g)Protective custody for LGBTI alien detainees
 (1)DetaineesAn LGBTI alien who is detained under subparagraph (B) or (C) of subsection (f)(1) may not be placed in housing that is segregated from the general population unless—
 (A)the alien requests placement in such housing for the protection of the alien; or (B)the Secretary of Homeland Security determines, after assessing all available alternatives, that there is no available alternative means of separation from likely abusers.
 (2)Placement factorsIn a case in which an LGBTI alien is placed in segregated housing pursuant to paragraph (1), the Secretary of Homeland Security shall ensure that such housing—
 (A)includes non-LGBTI aliens, to the extent practicable; and (B)complies with any applicable court order for the protection of LGBTI aliens.
 (3)Protective custody requestsIn a case in which an LGBTI alien who is detained requests placement in segregated housing for the protection of such alien, the Secretary of Homeland Security shall grant such request.
 (h)Sense of CongressIt is the sense of Congress that the Secretary of Homeland Security should hire a sufficient number of Refugee Corps officers for refugee interviews to be held within a reasonable period of time and adjudicated not later than 180 days after a request for Priority 2 consideration is filed.
			10.Engaging international organizations in the fight against LGBTI discrimination
 (a)Sense of CongressIt is the sense of Congress that— (1)the United States should be a leader in efforts by the United Nations to ensure that human rights norms, development principles, and political rights are fully inclusive of LGBTI people;
 (2)United States leadership within international financial institutions, such as the World Bank and the regional development banks, should be used to ensure that the programs, projects, and activities undertaken by such institutions are fully inclusive of all people, including LGBTI people; and
 (3)the Secretary of State should seek appropriate opportunities to encourage the equal treatment of LGBTI people during discussions with or participation in the full range of regional, multilateral, and international fora, such as the Organization of American States, the Organization for Security and Cooperation in Europe, the European Union, the African Union, and the Association of South East Asian Nations.
 (b)Action through the Equal Rights CoalitionThe Secretary of State shall promote diplomatic coordination through the Equal Rights Coalition, established in July 2016 at the Global LGBTI Human Rights Conference in Montevideo, Uruguay, and other multilateral mechanisms, to achieve the goals and outcomes described in subsection (a).
			11.Representing the rights of United States LGBTI citizens deployed to diplomatic and consular posts
 (a)Sense of CongressIt is the sense of Congress that, recognizing the importance of a diverse workforce in the representation of the United States abroad, and in support of sound personnel staffing policies, the Secretary of State should—
 (1)prioritize efforts to ensure that foreign governments do not impede the assignment of United States LGBTI citizens and their families to diplomatic and consular posts;
 (2)open conversations with entities in the United States private sector that engage in business in other countries to the extent necessary to address any visa issues faced by such private sector entities with respect to their LGBTI employees; and
 (3)prioritize efforts to improve post and post school information for LGBTI employees and employees with LGBTI family members.
				(b)Remedies for family visa denial
 (1)In generalThe Secretary of State shall use all appropriate diplomatic efforts to ensure that the families of LGBTI employees of the Department are issued visas from countries where such employees are posted.
 (2)List requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress—
 (A)a classified list of each country that has refused to grant accreditation to LGBTI employees of the Department or their family members during the most recent 2-year period; and
 (B)the actions taken or intended to be taken by the Secretary, in accordance with paragraph (1), to ensure that LGBTI employees are appointed to appropriate positions in accordance with diplomatic needs and personnel qualifications, including actions specifically relating to securing the accreditation of the families of such employees by relevant countries.
					(c)Improving post information and overseas environment for LGBTI adults and children
 (1)In generalThe Secretary of State shall ensure that LGBTI employees and employees with LGBTI family members have adequate information to pursue overseas postings, including country environment information for adults and children.
 (2)Non-discrimination policies for u.s. government supported schoolsThe Secretary shall make every effort to ensure schools abroad that receive assistance and support from the United States Government under programs administered by the Office of Overseas Schools of the Department of State have active and clear nondiscrimination policies, including policies relating to sexual orientation and gender identity impacting LGBTI children of all ages.
 (3)Required information for LGBTI childrenThe Secretary shall ensure that information focused on LGBTI children of all ages (including transgender and gender nonconforming students) is included in post reports, bidding materials, and Office of Overseas Schools reports, databases, and adequacy lists.